ORDER

PER CURIAM.
Robinson (“Defendant”) appeals from the judgment entered after a jury convicted him of one count of forcible rape (“Count 1”), one count of burglary in the first degree (“Count III”), and one count of stealing under $750.00 (“Count V”). The trial court sentenced Defendant to life imprisonment on Count I, fifteen years on Count III, and one year on Count V, with Count III and Count V to be served concurrently to each other, but consecutive to Count I.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).